Citation Nr: 1543889	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In May 2013, the Veteran filed a notice of disagreement (NOD).  In a March 2014 Decision Review Officer (DRO) decision, the RO granted service connection for bilateral hearing loss..  Also  in March 2014, the RO issued a statement of the case (SOC) denying service connection for tinnitus; the  Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2014.

In addition to a  paper claims file, the Veteran has   documents stored in Virtual VA, a paperless, electronic, claims processing system.  Review of the electronic file reveals a July 2014 Appellate Brief .  The remaining documents in  Virtual VA are either duplicative of documents contained in the paper file or are irrelevant to the matter on appeal.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on this claim is warranted. 

The Veteran contends that he experiences tinnitus as a result of in-service noise exposure, including from machinery and ship noise while working a Boatswains Mate.  See December 2011 Claim.  The AOJ has conceded  in-service noise exposure.  See March 2014 DRO Decision.

The Veteran has provided inconsistent statements regarding the onset of his tinnitus symptoms.  In his December 2011 claim and March 2012 statement, the Veteran reported that he has experienced tinnitus since service.  However, during his May 2012 VA examination, the Veteran reported that he had experienced tinnitus for approximately one year.  Under these circumstances, the Board finds that the AOJ should attempt to obtain clarification from the Veteran regarding the onset of his tinnitus.

The Board also finds that further medical development of the claim is warranted.  In May 2013, a private audiologist opined  that the Veteran's tinnitus is more likely than not related to his military service  based, at least in part, on the Veteran's statement that he experienced tinnitus in service.  By contrast, in opinions expressed in a May 2012 VA examination report, and an August 2012 addendum, a VA examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of service, based on the Veteran's report that his tinnitus began only a year prior.  

In July 2014 argument to the Board, the Veteran's representative essentially asserted that an examiner cannot rely on the absence of a hearing loss at separation as the basis for a negative opinion, citing Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The representative also indicated the possibility of a relationship between hearing loss and tinnitus.

Given the discrepancy in the Veteran's reports regarding onset, and the other evidence and argument  noted above,  the Board finds that, after clarification is received, another medical examination to obtain additional etiology opinions-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-would  be helpful in resolving the Veteran's claim for service connection for tinnitus.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addressing the etiology of the Veteran's tinnitus, the examiner should  providing opinions addressing direct service connection, and, as needed, service connection as secondary to recently service-connected bilateral hearing loss.

Hence, the AOJ should arrange for the Veteran to undergo VA examination by an audiologist or ear, nose and throat (ENT) physician.  The Board emphasizes that the Veteran's failure to report to the  scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

With respect to VA treatment records, the claims file includes records from the St. Louis VA Medical Center (VAMC) dated up to March 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the noted facility (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include any reports of audiological assessment, dated since March 2012, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should ask the Veteran to explain the inconsistency between the Veteran's early statements that his tinnitus began in service and his statement to the VA examiner that his tinnitus began one year prior.  The AOJ should also request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the St. Louis VAMC (and any associated facility(ies)) any outstanding, relevant records of VA evaluation and/or treatment of the Veteran, to include any reports of audiological assessment, dated  since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter informing the Veteran that he may submit a statement explaining the inconsistency between his early statements that his tinnitus began in service and his statement to the VA examiner that his tinnitus began one year prior.  

The letter should also request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an audiologist or ENT physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on consideration of all pertinent medical and lay evidence, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus:

(a) had its onset during, or is otherwise medically related to, the Veteran's service, to include conceded noise exposure therein; or, if not

(b) was caused, OR is aggravated (worsened beyond the natural progression) by his service-connected bilateral hearing loss.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


